office_of_chief_counsel internal_revenue_service memorandum number release date cc pa gl-140782-07 uilc date date to associate area_counsel area chicago group small_business self-employed from senior technician reviewer branch procedure administration subject deposit loan superpriority this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent year ------- year ------- year ------- issue does the superpriority provided by sec_6323 apply to a loan that is secured_by the taxpayer’s business checking account conclusion the sec_6323 superpriority extends to a loan secured_by a savings account share or other account accordingly the superpriority could apply to a secured interest in a checking account since a checking account constitutes an other account accordingly the taxpayer’s business checking account in this case can secure the bank’s interest for purposes of sec_6323 gl-140782-07 background your case addresses a situation involving an illinois bank and a business taxpayer presumably incorporated in illinois in your case the taxpayer incurred multiple periods of liability for employment_taxes the internal_revenue_service the service assessed taxes totaling approximately dollar_figure in year in year the service filed notices of federal_tax_lien nftls based on the assessments the taxpayer maintained a business checking account with the bank before the federal taxes were assessed the bank loaned dollar_figure to the taxpayer and received a promissory note in exchange the promissory note provides in part right of setoff to the extent permitted by applicable law lender reserves a right of setoff in all borrower’s accounts with lender whether checking savings or some other account borrower authorizes lender to the extent permitted by applicable law to charge or setoff all sums owing on the indebtedness against any and all such accounts and at the lender’s option to administratively freeze all such accounts security_interest in deposit accounts the undersigned further grants bank a security_interest in all of the undersigned’s deposit accounts maintained by the bank the note matured in full in year as of july year the bank claimed that almost none of the loan’s principal had been repaid in july of year the service served a notice_of_levy on the bank based on the year assessments the bank declined to comply with the levy because it had perfected a security_interest in the taxpayer’s deposit accounts maintained with the bank including the taxpayer’s business checking account thus the bank argued it was entitled to set off the funds in the account against the taxpayer’s debt regardless of the fact that the nftl was filed before the setoff occurred pursuant to the superpriority afforded by sec_6323 you ask whether sec_6323 was intended to apply to loans secured_by accounts other than passbook-type savings accounts such as the type of account a business checking account held by the taxpayer in this case in addition you ask whether sec_6323 even if applicable to a business checking account can apply to the account at issue in this case under illinois law gl-140782-07 we have informally notified your office that the bank is entitled to the superpriority and the levy was accordingly released this memorandum formally conveys the analysis and conclusions we previously communicated informally analysis the bank in this case took the position that because its interest in the taxpayer’s business checking account had priority over the federal_tax_lien it was not required to comply with the service’s levy specifically the bank argued that its right to set off the amount in the taxpayer’s account against the taxpayer’s liability under the promissory note justified the bank’s noncompliance with the levy a bank’s right of setoff does not in itself excuse the bank from honoring the service’s levy rather the bank’s remedy is to comply with the levy and then file a wrongful_levy claim or suit under sec_7426 however when a bank contacts the service in response to the levy and shows that it has met the criteria for establishing a superpriority under sec_6323 the service will release the levy revrul_2006_42 2006_35_irb_337 in this case the bank properly responded to the levy by demonstrating its entitlement to the sec_6323 superpriority sec_6323 of the internal_revenue_code governs the relative priority of the federal_tax_lien and other liens against a taxpayer’s property sec_6323 provides that a federal_tax_lien shall not be valid as against certain specified interests until proper notice thereof has been filed sec_6323 provides that even after a notice_of_federal_tax_lien has been filed the federal_tax_lien shall not be valid against certain interests these interests are referred to as superpriorities because they take priority over the federal_tax_lien even though they arise after the federal_tax_lien is perfected by the filing of a nftl one such superpriority is afforded to a savings deposit share or other account with an institution described in sec_581 or sec_591 to the extent of any loan made by such institution without actual notice or knowledge of the existence of such lien as against such institution if such loan is secured_by such account sec_6323 the current version of sec_6323 was enacted as part of the irs restructuring and reform act of rra prior to rra sec_6323 applied to a savings deposit share or other account evidenced by a passbook with an institution described in sec_581 or sec_91 to the extent of any loan made by such institution without actual knowledge of the existence of such lien as against such institution if such loan is secured_by such account and if such institution has been continuously in possession of such passbook from the time the loan is made gl-140782-07 sec_6323 italics added in amending sec_6323 in congress left the statute’s language intact other than deleting the language in italics above the legislative_history indicates that the language pertaining to passbooks was removed to update the statute in accordance with modern-day banking practices the senate report states that the amendment clarifies sec_6323 to reflect present banking practices where a passbook- type loan may be made even though an actual passbook is not used s rep as reprinted in u s c c a n the references in the legislative_history to modern banking practices pertain to two developments in the banking industry one is that customers’ savings accounts are no longer managed through the use of passbooks instead they are managed principally through electronic means the other is that the uniform commercial code ucc was at around the time of the amendment of sec_6323 amended to allow a bank to possess a security_interest in a customer’s deposit account merely by being the banking institution with which the account is maintained regardless of whether the depositor has the right to withdraw funds from the deposit account see eg ill comp stat a you ask the question of whether the current version of sec_6323 should be interpreted as applying to accounts other than those for which a passbook traditionally would have been issued the language of sec_6323 applies to any savings deposit share or other account nothing in the current version of sec_6323 can be interpreted as limiting the scope of the provision to only accounts formerly evidenced by passbooks accordingly sec_6323 should be interpreted as applying to other types of accounts including business checking accounts the remaining question presented is whether the terms of the promissory note granting a security_interest in deposit accounts apply to the taxpayer’s business checking account the ucc as adopted by illinois states deposit account means a demand time savings passbook or similar account maintained with a bank the term does not include investment_property or accounts evidenced by an instrument ill comp stat a the regulations promulgated pursuant to sec_6323 mirror the language of the pre-rra version of sec_6323 sec_301_6323_b_-1 the service recently issued a notice of proposed rulemaking in which inter alia the language pertaining to passbooks is removed see fr date the language excluding accounts evidenced by an instrument refers to certain types of certificates of deposit see am jur 2d secured transactions sec_40 gl-140782-07 moreover a checking account is a demand account see am jur 2d bills and notes sec_190 demand accounts are encompassed in the definition of deposit accounts set forth above accordingly the interest of the bank in this case in the taxpayer’s business checking account a demand account constitutes an interest in a deposit account under illinois law thus the bank’s interest is secured under illinois law so as to entitle the bank to the sec_6323 superpriority in summary sec_6323 as it currently exists is properly interpreted as applying to bank accounts other than those traditionally evidenced by a passbook in this case the bank’s interest in the taxpayer’s business checking account constitutes an interest in a deposit account under the ucc as adopted in illinois accordingly the bank established its entitlement to the superpriority afforded by sec_6323 and the service appropriately decided not to pursue its levy this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call -------------------- if you have any further questions cc referencing comment to the revision of ucc thus the exclusion within the definition of deposit accounts does not apply to the type of account involved here a checking account
